In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 15-106V
                                        Filed: April 7, 2016

* * * * * * * * * * * * * * * *                                UNPUBLISHED
SHANNON APODACA,              *
                              *                                Special Master Gowen
               Petitioner,    *
                              *                                Joint Stipulation on Damages;
v.                            *                                Influenza (“Flu”) Vaccine;
                              *                                Tetanus-Diphtheria-acellular
SECRETARY OF HEALTH           *                                Pertussis (“TDaP”); Nerve Damage;
AND HUMAN SERVICES,           *                                Brachial Neuritis; Brachial Plexus
                              *                                and Shoulder Injury; Chronic
               Respondent.    *                                Myofascial Parascapular Pain;
                              *                                Depression; Anxiety.
* * * * * * * * * * * * * * * *

Mark T. Sadaka, Mark T. Sadaka, LLC, Englewood, NJ, for petitioner.
Julia W. McInerny, United States Department of Justice, Washington, DC, for respondent.

                            DECISION ON JOINT STIPULATION1

        On February 2, 2015, Shannon Apodaca (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner
alleged that an influenza (“flu”) vaccine and a Tetanus-Diphtheria-acellular Pertussis (“TDaP”)
vaccine administered on October 3, 2012, caused-in-fact and/or significantly aggravated nerve
damage, brachial neuritis, brachial plexus and shoulder injury, chronic myofascial parascapular
pain, depression, and anxiety. Stipulation ¶ 2, 4, filed Apr. 4, 2016. Further, petitioner alleged that


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
she experienced residual effects of her injury for more than six months. Id. at ¶ 4.

       On April 6, 2016, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that petitioner’s alleged injuries and
residual effects were caused and/or significantly aggravated by the flu and TDaP vaccinations she
received. Id. at ¶ 6. Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds the stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       A lump sum of $85,000.00, in the form of a check payable to petitioner, Shannon
       Apodaca. This amount represents compensation for all damages that would be
       available under 42 U.S.C. § 300aa-15(a).

       Id. at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         The clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of
the parties’ stipulation.3

       IT IS SO ORDERED.

                                              s/ Thomas L. Gowen
                                              Thomas L. Gowen
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2